DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I comprising claims 2 – 12 in the reply filed on 5/13/2022 is acknowledged.  The traversal is on the ground(s) that each of the inventions are not independent and distinct (e.g., they share the same and/or overlapping subject matter and invention group classification) and that there would be no serious burden placed on the examiner during examination.  This is not found persuasive because the burdensome nature of the search requirements and a serious burden on the examiner may also be shown by appropriate explanation of the field of search (see MPEP § 803).  The restriction requirement merely refers to the primary classification for the inventions, not the complete scope of the prior art search in additional art class and subclass classifications or electronic database resources, or employing different search queries, that would be required in determining patentability. Each of the inventions comprise different features (e.g., distinct apparatus structure and/or method steps), therefore different searches and patentability determination issues are involved in the examination of each invention group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection. Applicant canceled claim 1, which was the sole claim in the original claim set, and added new claims 2 – 21, which included new subject matter that required a restriction election.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 should read: “along the detection substrate…” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Regarding claim 2, it is unclear if the first chamber is in fluid communication with the second chamber. It is unclear as to how the first chamber is aligned with the second chamber. Is the first chamber aligned either horizontally or vertically with the second chamber?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warden et al. (EP 1 034 429 B1; “Warden”).
Regarding claim 2, Warden teaches throughout the publication a test container structure (figure 1; paragraphs [0074] – [0082]) for detecting a harmful substance (e.g., food contaminant analytes; paragraph [0048]), the test container structure comprising:
a first chamber (sample container 110) configured to receive a sample;
a second chamber (sample receiving element 120 comprising well 122) positioned below the first chamber, the first chamber aligned with the second chamber, the first chamber or the second chamber capable of including a reagent that produces a dispersion when combined with the sample;
an analysis chamber (e.g., a second chamber 160 that can be an assessment chamber that can be interrogated by an optical means for sample detection (paragraphs [0066] and [0090])) in fluid communication with the second chamber; and
a detection substrate (reporter molecules comprising a substrate or immunoassay; paragraphs [0054], [0066] and [0085] – [0090]) positioned within the analysis chamber.
The recitation regarding the sample configuration is considered to be a statement of intended use or a manner of operation, and is not given patentable weight to the apparatus claim. This claim recitation does not further limit or define the claimed test container apparatus structure itself.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  Furthermore “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Regarding claim 3, Warden teaches the test container of claim 2, wherein the detection substrate includes an active region having an antibody that is complementary with the harmful substance (antibodies and immune assay reagents; paragraphs [0048], [0050], [0054], [0066] and [0085] – [0090]).
Regarding claim 5, Warden teaches the test container of claim 3, wherein the harmful substance is a food allergen (e.g., food contaminant analytes; paragraph [0048]). This claim recitation is considered to be statement of intended use.
Regarding claim 7, Warden teaches the test container of claim 3, further comprising a detection window, and wherein the detection window facilitates observation of the active region of the detection substrate (the second or assessment chambers are optically transmissive which is equivalent to a window structure; paragraph [0066]).
Regarding claim 8, Warden teaches the test container of claim 2, wherein the first chamber is in selective fluid communication with the second chamber (e.g., suitable valves can be included with the apparatus; paragraph [0067]).
Allowable Subject Matter
Claims 4, 6 and 9 – 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the cited prior art neither teaches nor fairly suggests the test container of claim 3, wherein the detection substrate includes a control region to provide a control readout.
Regarding claim 6, the cited prior art neither teaches nor fairly suggests the test container of claim 3, wherein the detection substrate is configured to soak up a portion of the dispersion from within the analysis chamber, and wherein the portion of the sample moves upwardly along detection substrate via a capillary flow.
Regarding claim 9, the cited prior art neither teaches nor fairly suggests the test container of claim 8, wherein the first chamber includes a first opening configured to receive the sample for placement into the first chamber, and a second opening opposite the first opening, and wherein the test container further comprises a diaphragm positioned between the first chamber and the second chamber, the diaphragm extending across the second opening.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796